internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-159279-02 date date legend parent intermediate utility genco genco l p plant commission a commission b state state statute section a section b final order clarifying order new name a b c d e f g h i j k plr-159279-02 dear - - this letter responds to your request for private_letter_ruling dated date you requested that we rule on behalf of utility genco and their respective qualified nuclear decommissioning funds concerning certain tax consequences of the transfer of the plant from utility to genco under sec_468a of the internal_revenue_code in the context of a reorganization of parent’s business operations facts parent has represented the following facts and information relating to the ruling_request parent through a regulated electric utility subsidiary utility generates purchases transmits distributes and sells in both retail and wholesale capacities electricity in state utility is under the regulatory jurisdiction of commission a and commission b parent owns one hundred percent of the common_stock of intermediate which owns one hundred percent of the common_stock of utility utility owns a percent of the plant which consists of b units utility has established and maintained both qualified and nonqualified nuclear decommissioning funds for each unit of plant parent intermediate and utility join in filing a consolidated tax_return on c state enacted changes to state statute in order to allow full retail competition beginning on d pursuant to section a of state statute utility is required to separate its electric business into three segments corresponding to its generation transmission and distribution and retail activities on or before d the terms of section a of state statute provide that in order to achieve this separation parent may transfer its generation facilities to an affiliate section b of state statute provides that beginning on d any remaining costs associated with nuclear decommissioning obligations continue to be subject_to cost of service rate regulation and shall be included as a nonbypassable charge to retail customers commission a responded to this requirement in final order by authorizing utility to collect nuclear decommissioning costs by means of a non-bypassable transmission and distribution charge beginning on d in response to the foregoing requirements parent has proposed a plan_of_reorganization under which genco will be formed as a subsidiary of utility genco will be the sole owner of a limited_liability_company that will be the sole general_partner of a newly-formed limited_partnership genco l p and genco will directly own the remaining limited_partner interest in genco l p parent represents that genco plr-159279-02 - - l p and the general_partner limited_liability_company will be treated as disregarded entities pursuant to sec_301_7701-3 of the regulations under the plan_of_reorganization utility’s nuclear generation assets and liabilities including plant and the associated qualified nuclear decommissioning funds will be transferred to genco genco will in turn transfer the assets and liabilities associated with plant to genco l p but will be continue to be treated as the owner of plant for federal tax purposes genco through its division genco l p will be liable for all expenses related to decommissioning genco’s a percent interest in plant subsequent to the transfer of plant to genco utility will distribute the stock of genco to intermediate which will in turn distribute the genco stock to parent parent will transfer the stock to a wholly owned subsidiary which in turn will transfer the stock to a wholly owned subsidiary which in turn will transfer the stock to a wholly owned subsidiary ie a third-tier wholly owned subsidiary of parent parent filed with commission a a proposed plan_of_reorganization and separation on e with amendments to the plan filed on f outlining a restructuring of taxpayer’s operations commission a issued an interim order on g followed by final order on h approving parent’s proposal as amended utility and genco have requested but have not yet received approvals from various regulatory entities including commission b relating to several facets of the amended plan an updated version of the reorganization and separation plan was filed with commission on i this updated plan outlines proposed modifications to the original plan as amended as well as delays experienced in obtaining agency approvals and recent regulatory developments involving commission a and utility the updated plan states that parent will not be able to meet the deadline specified under section a of state statute for unbundling its operations and proposes a functional unbundling plan that will be implemented by d functional unbundling involves the implementation of a code of conduct whereby parent’s generation business does not interact or communicate with parent’s transmission and distribution business and instead operate independently the objective of functional unbundling is to ensure that parent’s generation business does not receive preferential treatment particularly in the area of ratemaking from its transmission business on j commission a issued a final order approving the updated plan and stating that parent met the objectives of section a of state statute through its functional unbundling plan until regulatory approvals can be obtained and legal unbundling can be completed following the implementation of the plan of restructuring and separation genco will be a power generation company as defined in state statute and will be required to be registered with commission a genco will also be required to observe the policies rules guidelines and procedures established by the independent system operator in its power region genco will be subject_to such sales of capacity as are prescribed by commission a genco and the qualified and nonqualified nuclear decommissioning plr-159279-02 - - funds will continue to be subject_to the rules of commission a requiring the maintenance of external irrevocable nuclear decommissioning funds and setting forth the requirements regarding trust investments subsequently commission a at utility’s request issued clarifying order making certain clarifications regarding the funding of decommissioning costs for the plant clarifying order states that decommissioning costs will be collected from customers by utility on behalf of the owner of plant ie for federal tax purposes genco that all decommissioning collections are required to be transferred to the owner of the plant and that the owner of the plant is required to contribute such collections to its qualified and nonqualified nuclear decommissioning funds on k the entity that was formed under the plan of restructuring and separation to conduct retail sales of electricity within state was sold along with the rights to the name utility and utility began operating instead as new name references herein to utility pertaining to periods on or after l should be understood to refer to utility operating as new name finally parent represents that utility and genco will enter into a decommissioning funds collection agreement hereinafter agreement pursuant to which utility will continue collecting decommissioning costs from customers in the same manner that it collected for decommissioning of the plant prior to the proposed restructuring remit all such collections to genco by wire transfer each month comply with all applicable laws so as not to adversely affect the collectibility of the decommissioning costs or its ability to perform under the agreement maintain procedures that allow it to identify all decommissioning costs collected from customers and mark its records with a legend to show that the decommissioning costs have been collected not sell assign or otherwise dispose_of the decommissioning collections in its possession or genco’s interest in the decommissioning collections not have any right of setoff regarding the decommissioning costs not make any change in the character of its business or in the collection policy that would materially adversely affect the collectibility of decommissioning costs from customers plr-159279-02 - - execute and deliver all further instruments and documents and take all further actions necessary to perfect protect or more fully evidence genco’s interest in the decommissioning collections and cooperate with genco in any future proceedings that genco may initiate regarding any increases or decreases in the amount of funds that may be collected to decommission the plant in addition the agreement will provide that utility will act as fiscal agent only and genco will pay utility’s expenses_incurred in performing under the agreement that genco will be solely responsible for the proper use and contribution of the decommissioning costs to the qualified nuclear decommissioning funds that genco will accept and comply with any and all provisions for decommissioning in commission a orders as if it were an original party to such orders and that genco will fully cooperate in any and all future proceedings relating to decommissioning of the plant no matter whether such proceedings are initiated by utility commission a or any other party the taxpayer has requested the following rulings requested ruling utility genco and their respective qualified nuclear decommissioning funds will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of utility’s qualified nuclear decommissioning funds to genco’s qualified nuclear decommissioning funds pursuant to the steps of the proposed restructuring plan and genco’s qualified nuclear decommissioning funds will have a basis in the assets received from utility’s qualified nuclear decommissioning funds equal to the basis of such assets in utility’s qualified nuclear decommissioning funds immediately prior to the transfers requested ruling the decommissioning costs will be treated as having been included in genco’s cost of service for purposes of sec_468a law and analysis under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer plr-159279-02 - - during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a based on the information submitted by parent including parent’s representation that genco l p and the proposed general_partner llc are disregarded entities under sec_301_7701-3 and properly treated as a division of genco for federal tax purposes the service will treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 commission a’s approval in final order of the separation and reorganization plan commission a’s issuance of clarifying order the expected ratification by utility and genco of the decommissioning funds collection agreement and the legal requirement that the provisions of these orders and agreements be followed enables the service to treat these transferred amounts as decommissioning costs included in cost of service that are directly or indirectly charged to customers of genco by reason of electric energy furnished by genco within the meaning of sec_88 and sec_468a and the corresponding regulations thus under sec_1_468a-6 taxpayer’s qualified nuclear decommissioning funds will not be disqualified upon the transfer of the plants and the qualified nuclear decommissioning funds to genco sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition sec_1_468a-6 provides that neither a transferee of an interest in a nuclear plr-159279-02 - - power plant nor the transferee’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither utility genco nor their respective qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to genco sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of genco through its division genco l p will have a basis in their assets equal to the basis in their assets prior to the transfer from utility except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether genco is an eligible_taxpayer as defined in sec_1_468a-1 in addition no opinion is expressed or implied concerning whether genco l p or the proposed general_partner limited_liability_company are properly disregarded for tax purposes and treated as divisions of any other entity finally no opinion is expressed or implied concerning whether the non-bypassable transmission and distribution charge is includible in the gross_income of and deductible by any entity other than utility the rulings expressed herein are expressly conditioned on the ratification by utility and genco of the decommissioning funds collection agreement with terms substantially identical to those in the draft submitted to the service along with this request for private_letter_ruling ie utility’s collection of costs from ratepayers the transfer of amounts collected to genco and the contribution by genco through its division genco l p of the authorized amounts to its funds in addition these rulings are expressly conditioned on the continued direct or indirect ownership and control of utility genco and genco l p by parent specifically as continuing conditions to our response to requested ruling utility and genco must be part of the same affiliated_group or be treated as a division of a member of the same affiliated_group as parent and parent must satisfy the ownership requirement of sec_1504 with respect to utility and genco genco must continue to be able under the internal_revenue_code and regulations to treat genco l p as a division for tax purposes and parent utility and genco must file a consolidated tax_return or must be treated for tax purposes as divisions of entities that file a consolidated_return with parent for each year for which a deductible payment is made under 468a if any of these conditions are no longer applicable no further contributions may be made to the qualified nuclear decommissioning funds with respect to the units of the plant that are the subject of requested ruling this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-159279-02 - - in accordance with the power_of_attorney on file with this office the a copy of this letter is being sent to parent’s authorized representatives we are also sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
